
	

116 HR 3670 : Short-Term Detention Standards Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3670
		IN THE SENATE OF THE UNITED STATES
		July 29, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs
			AN ACT
		To amend the Homeland Security Act of 2002 to ensure access to appropriate temporary shelter, food,
			 and water for individuals apprehended by U.S. Customs and Border
			 Protection, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Short-Term Detention Standards Act. 2.Access to appropriate temporary shelter, food, and water during short-term detentionParagraph (1) of section 411(m) of the Homeland Security Act of 2002 (6 U.S.C. 211(m)) is amended to read as follows:
			
 (1)Access to appropriate temporary shelter, food, and waterThe Commissioner shall make every effort to ensure the provision to an individual apprehended by U.S. Customs and Border Protection of appropriate temporary shelter with access to bathroom and shower facilities, water, appropriate nutrition, hygiene, personal grooming items, and sanitation needs..
		3.Audit and inspections of detention facilities
 (a)OIG and GAOThe Inspector General of the Department of Homeland Security and the Comptroller General shall carry out regular audits and inspections, including unannounced audits and inspections, of processes (including recordkeeping) utilized by U.S. Customs and Border Protection to conduct intake and process individuals apprehended by U.S. Customs and Border Protection. The Inspector General and Comptroller General shall, to the extent possible, share information and coordinate to ensure that Congress is provided timely audit and inspection information.
 (b)Congressional accessThe Commissioner of U.S. Customs and Border Protection may not— (1)prevent a Member of Congress or an employee of the United States House of Representatives or the United States Senate designated by such a Member for the purposes of this section from entering, for the purpose of conducting oversight, any such facility; and
 (2)make any temporary modification at any such facility that in any way alters what is observed by a visiting member of Congress or such designated employee, compared to what would be observed in the absence of such modification.
 (c)PhotographsThe Inspector General of the Department of Homeland Security, Comptroller General, a Member of Congress, or an employee of the United States House of Representatives or United States Senate shall be authorized to take photographs or video or audio recordings of conditions in a facility but may not publish photographs or video or audio recordings with personally identifiable information without permission.
			
	Passed the House of Representatives July 25, 2019.Cheryl L. Johnson,Clerk.
